                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


WESTERN ORGANIZATION OF
RESOURCE COUNCILS,
                                                   CV 18-139-M-DWM
                      Plaintiff,
                                                      JUDGMENT
  vs.

DAVID BERNHARDT, et al.,

                      Defendants.


        This action came before the Court for bench trial, hearing, or determination

 on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED, consistent with the Court’s Opinion

 and Order (Doc. 59), that Plaintiff Western Organization of Resource Councils’

 Motion for Summary Judgment is granted as to Count 1. Further use of or reliance

 on the Royalty Committee’s recommendations is ENJOINED. Defendant’s cross-

 motion is granted as to Count 2. The above entitled case is now closed.

        Dated this 13th day of August, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
